DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Height Adjustable Mower Deck 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a rolling mechanism” in line 3.  There is a prior mention of a “a rolling mechanism” in claim 1, line 4 and it is unclear as to exactly how many “rolling mechanism(s)” the applicant is attempting to claim in that under 35 USC 112 each distinct feature/limitation is 
Claims 10-13 depend on claim 9 and are therefore rejected in the same manner as claim 9.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silbernagel et al. (US 7,395,648 B1), hereinafter Silbernagel, and Poulson et al. (US 7,114,318 B2), hereinafter Poulson.
Regarding claims 1 and 20, Silbernagel discloses a mower and a mower deck (see FIG.1) comprising: 

 a height adjustment mechanism (adjustment screw mechanism 108-111) positioned at each of a plurality of support locations of the main body, each height adjustment mechanism being coupled to a rolling mechanism (roller 112, 113) and being configured to adjust a height of the rolling mechanism relative to the main body; and 
a control circuitry (col.3, lines 39-41 “the electric motor may be connected to a control computer… as part of a self adjusting reel system”) configured to control each of the height adjustment mechanisms (108-111) such that relative height of each rolling mechanism is synchronously adjusted to thereby cause the main body to remain level (col.3, lines 19-422 “Driving all four adjustment screw synchronously allows an operator to adjust the entire cut height at one adjustment point”; see also col.3 lines 62-65).  
However, since all four height adjustment mechanism (108-111) of Silbernagel are mechanically driven by a single actuator (142), the control circuitry electronically controls only the actuator (142) that then mechanically controls each height adjustment mechanism (108-111), instead of electronically controlling each height adjustment mechanism.
Poulson teaches a similar height adjustable mower, wherein each height adjustment screw mechanism (actuator 30,32; shown in FIG.4, having lead screw 260) is driven by a motor (motor drive 30a with stepper motor 266) in order to cause a vertical adjustment of the height adjustment screw mechanism, and electronically controlled by a control circuit (includes controller 300; see FIG.9), which sends electronic control signals (drive signal S2) to each of the height adjustment mechanism (col.8, lines 41-49), in order to adjust the height of each height adjustment screw mechanism relative to the main body (inside frame 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silbernagel such that each height adjustment mechanism is driven into vertical adjustment by a motor and controlled by the control circuit, as Poulson, as an alternate and sufficient way of actuating the height adjustment screw mechanism relative to the main body (as further supported by Silbernagel, col.1, lines 34-36 “A pair of adjusting screws actuated by dc electric motors may raise and lower the cutting unit frame with respect to the ground contacting frame”).

Regarding claims 2-4, 7-13 and 15, the combination of Silbernagel and Poulson discloses the mower deck of claim 1, wherein each height adjustment mechanism comprises a linear actuator (motor drive 30a with stepper motor 266, shaft 268, lead screw 260, body portion 276 in the actuator 30, 32 of Poulson, shown in FIG.4 of Poulson; lead screw 276 of Poulson equivalent to screw shaft ), per claim 2;

wherein each height adjustment mechanism comprises a vertical arm (121-124 of Silbernagel, equivalent to 30c of Poulson) that is coupled to the rolling mechanism (112, 113 of Silbernagel‘648), each linear actuator (30a of Poulson) being coupled to the corresponding vertical arm (30c of Poulson) via a first coupler (rod end 724 threaded to rod body portion 276 of Poulson), per claim 3;

 wherein each height adjustment mechanism comprises a support member (housing 30b of Poulson, equivalent to sleeves 116-119 of Silbernagel) that is positioned between the vertical arm and the linear actuator, per claim 4;

wherein the control circuitry includes a position sensor (encoder 310, read head target 314 sending position signal S1, per col.8, lines 41-49 of Poulson) detecting a position of each of the linear actuators (position signal S1), and wherein the control circuitry sends the electric control signals (drive signal S2) based on the detected position of each of the linear actuators, per claim 7;  

wherein each height adjustment mechanism comprises a screw jack (actuator 30 of Poulson with lead screw 260; equivalent to screw shafts 175-178 of Silbernagel), per claim 8; 

wherein the screw jack comprises a housing (30b of Poulson, equivalent to 116-119 of Silbernagel) that is connected to the main body (106 of Silbernagel) via a support member (unnumbered horizontal frame member extending from frame 106 to sleeves 116-119 of Silbernagel), a vertical shaft (121-124 of Silbernagel, equivalent to 30c of Poulson) that extends downwardly from the housing and that supports a rolling mechanism (112, 113) and a screw (175-178 of Silbernagel, equivalent to 260 of Poulson) that is configured to rotate within the housing to adjust a position of the vertical shaft relative to the housing to thereby adjust the height of the rolling mechanism relative to the main body, per claim 9;  

wherein each height adjustment mechanism includes a motor (stepper motor 266 of Poulson) that drives the screw of the corresponding screw jack, per claim 10;

wherein each height adjustment mechanism includes a linking element (shaft 268 of Poulson) that couples the motor (266) to the screw (260), per claim 11;  

further comprising a motor (266 of Poulson) that drives the screw (260 of Poulson) in each of the screw jacks (as shown in FIG.4 of Poulson), per claim 12;

further comprising a linking element (shaft 268 of Poulson) that couples the motor to the screw in each of the screw jacks, per claim 13;

wherein the rolling mechanism to which each height adjustment mechanism is coupled comprises front and rear rollers (112, 113 of Silbernagel), per claim 15.  

Regarding claims 17-18, claims 17-18 recite similar limitations as claims 1-2, above, and are therefore rejected using the same art and rationale as set forth above.











Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silbernagel and Poulson, as applied to claim 1 above, and further in view of Bednar et al. (US 6,336,312 B1).
Regarding claim 16, the combination of Silbernagel and Poulson disclose the mower deck of claim 1, except wherein the rolling mechanism is a separate wheel for each height adjustment mechanism.
Bednar et al. teaches that a rolling mechanism of a mower can either be made of wheels (166) or rollers (174) (see FIGS.9 and 11-24 for various configurations using wheels and/or rollers; see FIG.15 for a pair of front wheels and rear wheels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wheels for the rollers of the combination, as Bednar et al. teaches that wheels or rollers in mowers are interchangeable.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 17, and 20 (and the dependent claims), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silbernagel et al. (US 7,395,648 B1) and Keski-Luopa (US 7,908,834 B2) reads on the species of FIGS.5A-5C.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671